This was a railroad carrier's action to recover from a shipper the amount of an alleged undercharge of freight on certain shipments of pieces of wood from 23 to 38 inches in length, and from 6 to 24 inches in diameter, designed and cut for stave bolts and headings. A previous judgment in the cause was reversed. See Reinschmidt v. *Page 239 
Louisville  Nashville R. R. Co., 112 Fla. 267,150 Sou. Rep. 266. This is therefore the second appearance of this case in this Court.
The present writ of error now before this Court was sued out to an order granting the plaintiff railroad company a new trial after the defendant shipper had obtained a favorable verdict from the jury. The only proposition of law involved is whether or not a new trial should have been ordered as a matter of law.
It is plaintiff in error's contention that as a matter of law there was no ground for granting the railroad company a new trial, whereas the railroad company contends that the fact being established to the effect that the shipments in controversy were not fuel wood, it follows that the lower fuel wood freight rates, which was the rate actually collected, was an undercharge for which no other verdict could be legally rendered than for the plaintiff railroad company, on the evidence adduced.
Assuming that a debatable question is involved in this case to the effect that stave bolts and headings (a material used in making barrels) are in all essential respects analogous to fuel wood which is of the same general size and type of cut, and that on principle both commodities should take the same freight rate, the fact remains that the Florida Railroad Commission, which is the only authority possessing the rate making power, has made a classification which prescribes a different and lower freight rate on fuel wood than is applicable on stave bolts and headings. Hence in this case the rail carrier had no choice in the matter other than to insist on collection of the applicable and prescribed higher freight rate for the haulage of stave bolts and headings, when it was shown or admitted that such was the character of the shipment when made, and, since the courts have no *Page 240 
supervisory rate making power which they can exercise in derogation of what the Railroad Commission has prescribed as the lawful freight rate for haulage of stave bolts and headings, it follows that no question can be involved in the trial of this law suit other than to ascertain the nature and character of the shipment.
Where on the trial of a controversy over freight charges the nature and character of a particular shipment by rail is established by the evidence or has been admitted, and it appears that the Florida Railroad Commission has, after due notice and lawful hearing, prescribed and put into force a particular freight tariff and classification governing the freight charges to be imposed by the carrier for the haulage of a freight shipment of the particular nature and character shown or admitted by the evidence in the case, the Railroad Commission tariff, as a matter of law, the only applicable and controlling tariff and the court is without the right to enter upon any inquiry whether or not the prescribed Railroad Commission rate is just or reasonable or is otherwise proper as a proposition of administrative scientific rate making. Under the present law of Florida a rate cannot be collaterally attacked for unreasonableness after it is prescribed in due form of procedure by the Railroad Commission, nor attacked as a matter law on grounds not going to the legality of the procedure by which the prescribed rate or classification was arrived at by the Railroad Commission in promulgating it. Such a situation as was presented at the trial of this case calls for a construction of the prescribed tariff and classification only, when the facts of the case are admitted or established. Such construction is a matter of law for the court and should not be submitted to a jury. Hohenberg v. Louisville  N. R. *Page 241 
Co., 46 F.2d 952; Louisville  N. R. Co. v. Speed-Parker, Inc., 103 Fla. 439, 137 Sou. Rep. 724.*
Section 6703 C. G. L., 4618 R. G. S., paragraph 13, unlike the Railroad Commission Act of 1899, provides that every rule, regulation, schedule or order of the Commissioners shall be deemed and held to be within their jurisdiction and their powers, to be reasonable and just and such as ought to have been made in the premises, and to have been properly made and arrived at in due form of procedure and such as can and ought to be executed, unless the contrary plainly appear on the face thereof or be made to appear by clear and satisfactory evidence on an appropriate proceeding seeking to have same set aside.
The effect of this change in the statutory law is to make the tariffs and classifications of the Railroad Commission the only lawful rates that can be charged by a rail carrier, where no dominant Federal authority operates to prevent the enforcement of the rates prescribed, adopted or promulgated by the Railroad Commission in the exercise of its rate making powers under which it is authorized to make reasonable and just rates of freight and passenger tariffs *Page 242 
to be observed by all railroads, railroad companies and common carriers doing business subject to Florida law.
Neither the reasonableness nor the measure of a commission prescribed rate can be collaterally assailed in a judicial proceeding. This is so because the courts have no administrative jurisdiction to determine and fix rates per se,
but jurisdiction only to determine whether the Railroad Commission proceeded within its powers and according to law, and acted reasonably in fixing a rate, and that only in a proceeding to which the Railroad Commission is made a party.
A majority of the Court think that the Court properly granted the railroad company a new trial and that the order appealed from should be affirmed.
Affirmed and remanded for further appropriate proceedings.
WHITFIELD, C. J., and TERRELL and BROWN, J. J., concur.
ELLIS and BUFORD, J. J., dissent.
* The holding in Cullen v. Seaboard Air Line Ry. Co., 63 Fla. 122,58 Sou. Rep. 182, which may appear to be contra was predicated upon the Railroad Commission Act of 1899, Chapter 4700, Section 6. The 1899 Railroad Commission Act was much less comprehensive in legal scope and effect than the present Railroad Commission law which is to be found in Chapter 6527, Acts of 1913, and Acts amendatory of, and supplementary thereto. Under the present law a Commission prescribed rate is the only lawful rate where it has been prescribed by the Commission as the result of a full investigation and hearing on the subject. See Par. 13 of Section 6703 C. G. L., 4618 R. G. S. The 1913 Act was intended to fortify Commission made rates so as to make them the lawful rates when arrived at by the Commission by proper procedure.